                                                                                      Fn_;rn

                  IN THE UNITED STATES DISTRICT COURT FOR                                      D(V
                                                                                               DfV.
                       THE SOUTHERN DISTRICT OF GEORGIA                     ^CZO UN             2*
                                 SAVANNAH DIVISION                                                   09

                                                                          CLER
SHELIA K. VARNEDOE,
                                                                                   ■OlSl OFGA.
     Plaintiff,

V.                                                        CASE NO.    CV418-067


MEGAN J. BRENNAN, Postmaster
General; DENISE HOLGUIN,
Postmaster, Savannah, Georgia;
LASANDRA CRAWFORD, Labor
Relations Specialist; SUSAN L.
WHITE, District Complement
Coordinator; KENNETH BRANTLEY,
Manager Post Office Operations;

     Defendants.




                                      ORDER


     Before the Court          is     the Magistrate       Judge's        Report    and

Recommendation        (Doc.   19) ,      to which no objections have been

filed.    After   a   careful       de    novo   review   of   the   record,        the

report and recommendation is ADOPTED as the Court's opinion

in this   case.


     SO ORDERED this y^^^day of January 2020.



                                            WILLIAM T.    MOOREJJ^/JR.
                                            UNITED   STATES    DISTRICT      COURT
                                            SOUTHERN   DISTRICT      OF    GEORGIA
